

FirstEnergy Operating
Companies                                                                Exhibit
10.7
FERC Electric Tariff, Second Revised Volume No. 2
Service Agreement No _____ 
 
[Execution Copy]
MANSFIELD POWER SUPPLY AGREEMENT


Between The Cleveland Electric Illuminating Company
and The Toledo Edison Company, Sellers
and
FirstEnergy Generation Corp., Buyer


This Mansfield Power Supply Agreement ("Agreement") dated October 14, 2005, is
made by and between The Cleveland Electric Illuminating Company and The Toledo
Edison Company ("Sellers") and FirstEnergy Generation Corp., ("Genco" or
"Buyer"). The Sellers and Genco may be identified collectively as "Parties" or
individually as a "Party." This Agreement is entered into in connection with the
transfer of ownership of The Cleveland Electric Illuminating Company, Ohio
Edison Company, Pennsylvania Power Company, and The Toledo Edison Company’s
fossil and pumped storage generation assets to Genco.


WHEREAS, Buyer owns or operates fossil and pumped storage generation facilities
formerly owned by The Cleveland Electric Illuminating Company, Ohio Edison
Company, Pennsylvania Power Company, and The Toledo Edison Company (collectively
"the FirstEnergy Operating Companies"); and


WHEREAS, Sellers lease portions of the Bruce Mansfield Generating Station, Units
1, 2, and 3 (hereinafter “Leased Mansfield Facilities”) from owner trustees
under the Sale/Leaseback Arrangements; and


WHEREAS, Genco, an affiliate of the Sellers, operates the Leased Mansfield
Facilities; and


WHEREAS, Sellers wish to sell to Buyer the electrical output of the Leased
Mansfield Facilities; and


WHEREAS, Buyer is engaged exclusively in the business of owning and operating
generation and selling Power at wholesale; and


WHEREAS, Buyer desires to obtain the entire electric output of the Leased
Mansfield Facilities pursuant to the rates, terms and conditions set forth
herein.


It is agreed as follows:


I.           TERM



A.        
The sale and purchase of Power pursuant to this Agreement shall begin on
December 1, 2005, or such later effective date authorized by the FERC, for an
initial term ending December 31, 2010. This Agreement shall remain in effect
from year to year thereafter unless terminated by either Party upon at least
sixty days written notice prior to the end of the calendar year.

 




Issued by: David M. Blank, Vice President
Effective Date:
Issued on: October 14, 2005
December 1, 2005

                                           
                                                  

1




--------------------------------------------------------------------------------






B.     
Notwithstanding I.A, this Agreement will terminate if the Sale/Leaseback
Arrangements for the Leased Mansfield Facilities are terminated or assigned to
Genco. Termination of the Agreement under this Section will be effective no
sooner than the effective date of the termination or assignment of the
Sale/Leaseback Arrangements. Buyer will give Sellers no less than sixty days
written notice of the termination of this Agreement under this Section I.B. In
the event of a partial termination or assignment of the Sale/Leaseback
Arrangements, the Parties will amend this Agreement to reflect the revised
rates, terms, and conditions for the sale of Power from the remaining Leased
Mansfield Facilities.



II.          SALE AND PURCHASE OF CAPACITY AND ENERGY



A.        
Sellers shall make available to Buyer all of the Capacity, Energy, Ancillary
Services, Emission Allowances, and Renewable Energy Attributes, if any, which
are available from the Leased Mansfield Facilities identified in Exhibit C to
this Agreement, and Buyer shall purchase and pay for such Capacity, Energy,
Ancillary Services, Emission Allowances and Renewable Energy Attributes in
accordance with the terms of this Agreement. Sellers shall make firm Capacity,
Energy, and Ancillary Services available at the Delivery Points. Buyer shall
arrange and will be responsible for all transmission, congestion costs, losses,
and related services at and from the Delivery Points. The Capacity, Energy,
Ancillary Services, Emission Allowances, and Renewable Attributes supplied by
Sellers are collectively referred to as Buyer's "Power Supply Requirements."
Electric Capacity and Energy supplied shall be sixty-hertz, three phase
alternating current. The Power Supply Requirements will be provided in
accordance with Good Utility Practice, and where applicable, the provisions of
the applicable Transmission Provider OATT, and the requirements of the FERC.




B.      
Genco will operate and maintain the Leased Mansfield Facilities in accordance
with Good Utility Practice, the applicable requirements of the FERC, NERC,
Electric Reliability Organization, as well as the requirements of the regional
reliability councils or Regional Entity, and Regional Transmission Organizations
where the Leased Mansfield Facilities are located.



III.         SCHEDULING AND SYSTEM PLANNING



A.      
Sellers shall notify Buyer on or before November 1 of each year during the term
of this Agreement of the amount of Capacity, Energy, Ancillary Services,
Emission Allowances, and Renewable Energy Attributes it expects to have
available from the Leased Mansfield Facilities for each day in each month of the
next calendar year. The information provided in this notification shall include,
but not be limited to, the time and expected duration of any planned outage of
the Leased Mansfield Facilities.




B.      
Sellers shall update their annual forecast of available Capacity, Energy,
Ancillary Services, Emission Allowances, and Renewable Energy Attributes for any
change or expected change in the operation of the Leased Mansfield Facilities
that would materially affect the annual forecast provided to Genco. Sellers
shall provide the updated forecast for any full month(s) remaining in the
calendar year within thirty days of becoming aware of the change or expected
change in the operation of the Leased Mansfield Facilities.




2




--------------------------------------------------------------------------------




C.      
Sellers will supply Genco, upon request, any such information as is necessary to
meet the requirements of the applicable Transmission Provider OATT, FERC, NERC,
Electric Reliability Organization, regional reliability council, Regional
Entity, or Government Authority.

.
IV.          PRICE


Sellers shall charge, and Buyer shall pay, for Buyer's Power Supply
Requirements, as follows on a monthly basis.


A.      Charges


Buyer will pay Sellers the Monthly Charge under the formula set forth in Exhibit
A for the Power Supply Requirements Available from the Leased Mansfield
Facilities identified in Exhibit C.


B.      Billing and Payment


Unless otherwise specifically agreed upon by the Parties, the calendar month
shall be the standard period for all billings and payments under this Agreement.
As soon as practicable after the end of each month, the Sellers will render an
invoice to Buyer for the amounts due for Power Supply Requirements for the
preceding month. Payment shall be due and payable within ten days of receipt of
the invoice or, if such day is not a Business Day, then on the next Business
Day. Buyer will make payments by electronic funds transfer or by other mutually
agreeable method(s) to the account designated by Sellers. Any amounts not paid
by the due date will be deemed delinquent and will accrue interest at the
Interest Rate until the date of payment in full.
 


C.      Records


Each Party shall keep complete and accurate records of its operations under this
Agreement and shall maintain such data as may be necessary to determine the
reasonableness and accuracy of all relevant data, estimates, payments or
invoices submitted by or to it hereunder. All records regarding this Agreement
shall be maintained for a period of three years from the date of the invoice or
payment, or for such longer period as may be required by law.


D.      Audit and Adjustment Rights


Buyer shall have the right, at its own expense and during normal business hours,
to audit the accounts and records of Sellers that reasonably relate to the
provision of service under this Agreement. If the audit reveals an inaccuracy in
an invoice, the necessary adjustment in such invoice and the payments therefore
will be promptly made. No adjustment will be made for any invoice or payment
made more than one year from rendition thereof. This provision shall survive the
termination of this Agreement for a period of one year from the date of
termination for the purpose of such invoice and payment objections. To the
extent that audited information includes Confidential Information, the Buyer
shall keep all such information confidential under Section VII.C.



3




--------------------------------------------------------------------------------



E.       Section 205 Rights


Nothing contained herein shall be construed as affecting in any way the right of
the Party furnishing service under this Agreement to unilaterally make
application to the FERC for a change in rates under Section 205 of the Federal
Power Act and pursuant to the FERC's Rules and Regulations thereunder. Provided,
however, that nonrate terms and conditions may be amended only by a written
agreement signed by the Parties.


V.            METERING


Generation metering shall be installed, operated and maintained in accordance
with the applicable generator interconnection agreements among the Genco,
Transmission Provider, and Transmission Owner. Metering between control areas
shall be handled in accordance with the applicable Transmission Provider OATT.
Retail metering shall be provided in accordance with applicable state law.
Nothing in this Agreement requires Sellers or Buyer to install new metering
facilities.


VI.            NOTICES


All notices, requests, statements or payments shall be made as specified below.
Notices required to be in writing shall be delivered by letter, facsimile or
other documentary form. Notice by facsimile or hand delivery shall be deemed to
have been received by the close of the Business Day on which it was transmitted
or hand delivered (unless transmitted or hand delivered after close in which
case it shall be deemed to have been received at the close of the next Business
Day). Notice by overnight mail or courier shall be deemed to have been received
two Business Days after it was sent. A Party may change its addresses by giving
notice as provided above.


NOTICES & CORRESPONDENCE:


To Sellers:    FirstEnergy Service Company, Vice President
76 South Main St.
Akron, Ohio 44308


To Buyer:       FirstEnergy Generation Corp., President
76 South Main St.
Akron, Ohio 44308


INVOICES & PAYMENTS:


To Sellers:     FirstEnergy Service Company, Vice President
76 South Main St.
Akron, Ohio 44308


To Buyer:       FirstEnergy Generation Corp., President
76 South Main St.
Akron, Ohio 44308


SCHEDULING:


To Sellers:    FirstEnergy Service Company, Vice President
76 South Main St.
Akron, Ohio 44308


To Buyer:       FirstEnergy Generation Corp., President
76 South Main St.
Akron, Ohio 44308

4




--------------------------------------------------------------------------------





VII.         MISCELLANEOUS


A.       Performance Excused


 
If either Party is rendered unable by an event of Force Majeure to carry out, in
whole or part, its obligations hereunder, then, during the pendency of such
Force Majeure but for no longer period, the Party affected by the event shall be
relieved of its obligations insofar as they are affected by Force Majeure. The
Party affected by an event of Force Majeure shall provide the other Party with
written notice setting forth the full details thereof as soon as practicable
after the occurrence of such event and shall take all reasonable measures to
mitigate or minimize the effects of such event of Force Majeure. Nothing in this
section requires Seller to deliver, or Buyer to receive, Power at Delivery
Points other than those Delivery Points designated under this Agreement, or
relieves Buyer of its obligation to make payment under Section IV of this
Agreement.
 


Force Majeure shall be defined as any cause beyond the reasonable control of,
and not the result of negligence or the lack of diligence of, the Party claiming
Force Majeure or its contractors or suppliers. It includes, without limitation,
earthquake, storm, lightning, flood, backwater caused by flood, fire, explosion,
act of the public enemy, epidemic, accident, failure of facilities, equipment or
fuel supply, acts of God, war, riot, civil disturbances, strike, labor
disturbances, labor or material shortage, national emergency, restraint by court
order or other Government Authority, interruption of synchronous operation, or
other similar or dissimilar causes beyond the control of the Party affected,
which causes such Party could not have avoided by exercising Good Utility
Practice. Nothing contained herein shall be construed to require a Party to
settle any strike, lockout, work stoppage, or other industrial disturbance or
dispute in which it may be involved or to take an appeal from any judicial,
regulatory or administrative action.


B.      Transfer of Title and Indemnification


Title and risk of loss related to the Power Supply Requirements shall transfer
to the Buyer at the Delivery Points. Sellers warrant that they will deliver the
Power Supply Requirements to Buyer free and clear of all liens, security
interests, claims and encumbrances or any interest therein or thereto by any
person arising prior to the Delivery Points. Each Party shall indemnify, defend
and hold harmless the other Party from and against any claims arising from or
out of any event, circumstance, act or incident first occurring or existing
during the period when control and title to the Power Supply Requirements is
vested in the other Party.


C.      Confidentiality


Neither Party shall disclose to third parties Confidential Information obtained
from the other Party pursuant to this Agreement except in order to comply with
the requirements of FERC, NERC, Electric Reliability Organization, applicable
regional reliability councils or Regional Entity, Regional Transmission
Organization or Government Authority. Each Party shall use reasonable efforts to
prevent or limit the disclosure required to third parties under this section.



5




--------------------------------------------------------------------------------



D.       Further Assurances


Subject to the terms and conditions of this Agreement, each of the Parties will
use reasonable efforts to take, or cause to be taken, all action, and to do, or
cause to be done, all things necessary, proper or advisable under applicable
laws and regulations to consummate and effectuate the transactions contemplated
hereby.


E.      Assignment


No assignment, pledge, or transfer of this Agreement shall be made by any Party
without the prior written consent of the other Party, which consent shall not be
unreasonably withheld. No prior written consent shall be required for (i) the
assignment, pledge or other transfer to another company or affiliate in the same
holding company system as the assignor, pledgor or transferor, or (ii) the
transfer, incident to a merger or consolidation with, or transfer of all (or
substantially all) of the assets of the transferor, to another person or
business entity; provided, however, that such assignee, pledgee, transferee or
acquirer of such assets or the person with which it merges or into which it
consolidates assumes in writing all of the obligations of such Party hereunder
and provided, further, that either Party may, without the consent of the other
Party (and without relieving itself from liability hereunder), transfer, sell,
pledge, encumber or assign such Party's rights to the accounts, revenues or
proceeds hereof in connection with any financing or other financial
arrangements.
 


F.      Governing Law


The interpretation and performance of this Agreement shall be according to and
controlled by the laws of the State of Ohio regardless of the laws that might
otherwise govern under applicable principles of conflicts of laws.


G.      Counterparts


This Agreement may be executed in two or more counterparts and each such
counterpart shall constitute one and the same instrument.


H.      Waiver


No waiver by a Party of any default by the other Party shall be construed as a
waiver of any other default. Any waiver shall be effective only for the
particular event for which it is issued and shall not be deemed a waiver with
respect to any subsequent performance, default or matter.


I.      No Third Party Beneficiaries


This Agreement shall not impart any rights enforceable by any third party other
than a permitted successor or assignee bound to this Agreement.


J.      Severability


Any provision of this Agreement declared or rendered unlawful by any applicable
court of law or regulatory agency or deemed unlawful because of a statutory
change will not otherwise affect the remaining lawful obligations that arise
under this Agreement.



6




--------------------------------------------------------------------------------



K.      Construction


The term "including" when used in this Agreement shall be by way of example only
and shall not be considered in any way to be a limitation. The headings used
herein are for convenience and reference purposes only.


IN WITNESS WHEREOF, the Parties have caused their duly authorized
representatives to execute this Agreement on their behalf as of October 14,
2005.
 

       
   The Cleveland Electric Illuminating Company
   The Toleldo Edison Company
 
   
   
          

--------------------------------------------------------------------------------

Vice President, FirstEnergy Service Company
   


 

       
    FirstEnergy Generation Corp.
 
   
   
          

--------------------------------------------------------------------------------

President, FirstEnergy Generation Corp.
   




7




--------------------------------------------------------------------------------





EXHIBIT A


The Cleveland Electric Illuminating Company
The Toledo Edison Company
Monthly Charge Formula



8


--------------------------------------------------------------------------------







EXHIBIT B


DEFINITIONS


In addition to terms defined elsewhere in this Agreement, the terms listed below
are defined as follows:


Affiliate means, with respect to any person, any other person (other than an
individual) that, directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, such person. For
purposes of the foregoing definition, control means the direct or indirect
ownership of more than fifty percent (50%) of the outstanding capital stock or
other equity interests having ordinary voting power or ability to direct the
affairs of the affiliate.


Ancillary Services means Reactive Supply and Voltage Control from Generation
Resources, Regulation and Frequency Response Service, Operating Reserve -
Spinning Reserve Service, and Operating Reserve - Supplemental Service and such
additional Ancillary Services as defined in the Open Access Transmission Tariff
of the Transmission Provider and to the extent available from the Leased
Mansfield Facilities.


Business Day means any day on which Federal Reserve member banks in New York
City are open for business.


Capacity means the resource that produces electric Energy, measured in
megawatts.


Confidential Information means any confidential, proprietary, trade secret,
critical energy infrastructure information, or commercially sensitive
information relating to the present or planned business of a Party that is
supplied under this Agreement, and is identified as confidential by the Party
supplying the information.


Delivery Point means where Capacity, Energy, and Ancillary Services are supplied
by the Sellers at the point of interconnection between the Leased Mansfield
Facilities and the transmission facilities of Transmission Owner.


Electric Reliability Organization has the meaning given in Section 215(a)(2) of
the Federal Power Act.


Emission Allowances means all present and future authorizations to emit
specified units of pollutants or hazardous substances, which units are
established by the Government Authority with jurisdiction over the Leased
Mansfield Facilities under (i) an air pollution and emissions reduction program
designed to mitigate global warming, interstate or intra-state transport of air
pollutants; (ii) a program designed to mitigate impairment of surface waters,
watersheds, or groundwater; or (iii) any pollution reduction program with a
similar purpose. Emission Allowances include allowances, as described above,
regardless as to whether the Governmental Authority establishing such Emission
Allowances designates such allowances by a name other than “allowances.”


--------------------------------------------------------------------------------





Energy means electric energy delivered under this Agreement at three-phase,
60-hertz alternating current measured in megawatt hours.


FERC means The Federal Energy Regulatory Commission or its regulatory successor.


Force Majeure has the meaning given in Section VII.A.


Good Utility Practice means any of the practices, methods and acts engaged in or
approved by a significant portion of the electric utility industry during the
relevant time period or any of the practices, methods and acts which, in the
exercise of reasonable judgment in light of the facts known at the time the
decision was made, could have been expected to accomplish the desired result at
a reasonable cost consistent with good business practices, reliability, safety,
and expedition. Good Utility Practice includes compliance with the standards
adopted by NERC, its applicable regional councils, an Electric Reliability
Organization or Regional Entity as approved by the FERC. Good Utility Practice
is not intended to be limited to the optimum practice, method or act to the
exclusion of all others, but rather to be acceptable practices, methods or acts,
generally accepted in the region and consistently adhered to by utilities in the
region.


Government Authority means any federal, state, local, municipal or other
governmental entity, authority or agency, department, board, court, tribunal,
regulatory commission, or other body, whether legislative, judicial or
executive, together or individually, exercising or entitled to exercise any
administrative, executive, judicial, policy, regulatory or taxing authority or
power over Buyer or Seller.


Interest Rate means the lesser of Prime Rate plus two percent and the maximum
rate permitted by applicable law.


Leased Mansfield Facilities means The Cleveland Electric Illuminating Company
and The Toledo Edison Company’s respective leasehold interests in Bruce
Mansfield Generating Station, Units 1, 2, and 3 as identified in Exhibit C.


NERC means The North American Electric Reliability Council or any superseding
organization with responsibility for establishing reliability standards for the
interstate grid.


Power means Capacity and/or Energy.


Prime Rate means for any date, the per annum rate of interest announced from
time to time by Citibank, NA as its prime rate for commercial loans, effective
for such date as established from time to time by such bank.


Regional Entity has the meaning given in Section 215(a)(7) of the Federal Power
Act.




--------------------------------------------------------------------------------



Regional Transmission Organization has the meaning given in Section 3(27) of the
Federal Power Act.


Renewable Energy Attributes means any credits, offsets, benefits, or tradable
instrument created by law and related to generation of Power from the Leased
Mansfield Facilities.


Sale/Leaseback Arrangements mean the Facility Leases identified in Exhibit D to
this Agreement.


Taxes means all ad valorem, property, occupation, utility, gross receipts,
sales, use, excise and other taxes, governmental charges, licenses, permits and
assessments, other than taxes based on net income or net worth.


Transmission Owner means the entity that owns facilities used for the
transmission of Power from the Leased Mansfield Facilities.


Transmission Provider means the utility or utilities, including Regional
Transmission Organizations, transmitting Power on behalf of Buyer from the
Delivery Point(s) under this Agreement.


Transmission Provider OATT means the Open Access Transmission Tariff, Open
Access Transmission and Energy Markets Tariff, or any other tariff of general
applicability on file at the FERC under which the Transmission Provider offers
transmission service.
 


--------------------------------------------------------------------------------





EXHIBIT C


Leased Mansfield Facilities


NDC in MW




Unit
Cleveland Electric
Toledo Edison
Leasehold MW
BM1
6.50%
--
51
BM2
28.60%
17.30%
358
BM3
24.47%
19.91%
355
Total
   
764

 
 


--------------------------------------------------------------------------------



EXHIBIT D


Bruce Mansfield Facility Leases


The separate Facility Leases, each dated as of September 30, 1987, as heretofore
amended, modified and supplemented, among The Cleveland Electric Illuminating
Company and The Toledo Edison Company, as Lessees, and [Wachovia], as Lessor in
its capacity as successor Owner Trustee under separate trusts for the benefit of
each of the following Owner Participants, relating to the lease by the Lessees
of certain undivided interests in the Bruce Mansfield Plant Units 1, 2 and 3
located in Shippingport, Pennsylvania:


Key Leasing (as successor to Midwest Power Company) (Trust A)
Ford Motor Credit Company (Trust B)
Bank of America (as successor to Maryland National Leasing Corporation) (Trust
C)
Key Leasing (as successor to CT Leasing Company) (Trust D)
Chrysler Capital Corporation (Trust E)
Barclays American (as successor to Irving Leasing Corporation) (Trust F)
Bank of New York (as successor to Irving Leasing Corporation) (Trust G)
CitiCorp Lescaman, Inc. (Trust H)
CitiCorp Lescaman, Inc. (Trust I)
ComCast Corp. (as successor to U S West Financial Services, Inc.) (Trust J)
ComCast Corp. (as successor to U S West Financial Services, Inc.) (Trust K)
ComCast Corp. (as successor to U S West Financial Services, Inc.) (Trust L)





